2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 1 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 2 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 3 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 4 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 5 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 6 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 7 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 8 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 9 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 10 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 11 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 12 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 13 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 14 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 15 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 16 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 17 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 18 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 19 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 20 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 21 of 24
2:19-cv-01755-MBS   Date Filed 03/29/21   Entry Number 40   Page 22 of 24
    2:19-cv-01755-MBS         Date Filed 03/29/21       Entry Number 40        Page 23 of 24




the Dean of the School of Pharmacy.

       A more comprehensive review of the record would demonstrate that MUHA exercised

sufficient control over the Pharmacy Program to be identified as an "operator." The record

demonstrates that each residency program within the Pharmacy Program is managed by a residency

program director. The residency program directors establish rotational schedules, ensure residents

are meeting their requirements, and provide evaluations of the residents. The residency program

directors reported to Dr. Paul Bush, MUHA Administrator of Pharmacy Services and Director of

Graduate Pharmacy Education. Dr. Heather Easterling has since assumed these two positions. ECF

No. 12-1, 52, 58. Dr. Bush also had the final say in all human capital decisions, including the

offering of residency positions and all disciplinary actions; publishing the Pharmacy Residency

Program Manual; controlling the Pharmacy Program budget; and chairing the Pharmacy Program

residency committee. Id. at 61-62.

       This and other information in the record demonstrates that the Board's decision regarding

who controls the Pharmacy Program, particularly when taken in context of § 413.85(f)(l)(iii)'s

admonition that an operator "be responsible for the day-to-day program operation," is arbitrary and

capricious and not supported by substantial evidence.

                                       III. CONCLUSION

       For the reasons stated, the court finds that the Board's narrow construction of§ 413.85(f) is

arbitrary and capricious and not supported by substantial evidence. MUHA's motion for summary

judgment is granted. HHS's motion for summary judgment is denied. The Board's decision dated

February 19, 2019 is reversed and vacated. The cause is remanded to HHS with directions to

reimburse MUHA, on a reasonable cost basis, for its nursing and allied health education costs


                                                23
    2:19-cv-01755-MBS         Date Filed 03/29/21         Entry Number 40    Page 24 of 24




associated with the Pharmacy Program for Fiscal Years 2007 and 2008, plus interest pursuant to 42

U.S.C. § 1395oo(f)(2), plus costs of the within action.

       IT IS SO ORDERED.



                                             /s/ Margaret B. Seymour
                                             Senior United States District Judge

Charleston, South Carolina

March 26, 2021




                                                24
